Title: General Orders, 31 March 1777
From: Washington, George
To: 



Head-Quarters, Morristown, March 31st 1777.
Reading.Bethlehem.


The General Court Martial held at Woodbridge the 28th Inst:, whereof Col. Martin was President, for the trial of Capt: Will: Work of the 12th Pennsylvania Regt accused of “Misbehaviour and Cowardice, in an Action with the Enemy, on Carman’s hill, near Bonum-Town, on the 8th Instant”—The Court after mature consideration, are of opinion that the prisoner is Guilty, and sentence the said Capt: Work to be cashiered, and dismissed the service, as a person unfit for a military Command.

His Excellency approves the sentence, and orders the said Capt: Work forthwith to depart the Camp.
Capt: Henry Fister of the German Battalion, tried by the same General Court Martial for “Quitting his Company and Regiment, being absent from both a fortnight, without leave from his commanding officer”—After mature consideration, the Court are of opinion, the said Capt: Fister is Guilty; and sentence him to be dismissed the service.
His Excellency the Commander in Chief approves the sentence.
The Commander in Chief is pleased to make the following promotions in the Regiment of Cavalry from Virginia. viz. Theoderick Bland Esqr: Major, Comdt to be Colonel thereof. Capt: Benjamin Temple of the 2nd Troop is appointed the Lt Col. Capt: John Jameson of the 3rd Troop is appointed the Major. Lieut: Cuth: Harrison of the 2nd Troop is appointed Captain of the same. Lieut: Alexander S: Dandridge of the 4th is appointed Captain of the 3rd. Lieut: John Belfield of the 5th is appointed Captain of the 6th; vacant by the resignation of Capt: Nelson. Cornet William Lindsay of the 3rd Troop is appointed Lieutenant of the same. Cornet William Watts of the 4th is appointed Lieut: of the same. Cornet Henry Peyton of the 5th is appointed Lieutenant of the same. Cornet Henry Clements of the 6th is appointed Lieut: of the second. Mr Cole Diggs, Cadet, is appointed Cornet of the 3rd Troop. Mr Robert Yauncey, Cadet, is appointed Cornet of the 4th Troop.
